NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JORGE ERNESTO URIAS AGUILAR,                    No.    17-70398
AKA Jorge E. Urias,
                                                Agency No. A094-226-581
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Jorge Ernesto Urias Aguilar, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. Urias Aguilar’s request for oral argument, set forth in his
opening brief, is denied. See Fed. R. App. P. 34(a)(2).
asylum, withholding of removal, and relief under the Convention Against Torture

(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d
1182, 1184-85 (9th Cir. 2006). We dismiss in part, and deny in part the petition

for review.

      Urias Aguilar’s motion for leave to file a supplemental brief (Docket Entry

No. 23) is granted. In reviewing this case, the court considered both briefs filed by

Urias Aguilar.

      We lack jurisdiction to review Urias Aguilar’s contentions regarding the

social groups that he proposes for the first time in his supplemental opening brief.

See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      Urias Aguilar does not contest the BIA’s determination that he waived any

challenge to the IJ’s dispositive finding that his asylum application was untimely.

See Corro-Barragan v. Holder, 718 F.3d 1174, 1177 n.5 (9th Cir. 2013) (failure to

contest issue in opening brief resulted in waiver). Thus, we deny the petition as to

Urias Aguilar’s asylum claim.

      Substantial evidence supports the agency’s determination that Urias Aguilar

failed to establish the harm he suffered and fears in El Salvador is on account of a

                                          2                                   17-70398
protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an

applicant’s “desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”). Thus,

Urias Aguilar’s withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Urias Aguilar failed to show it is more likely than not he will be tortured with the

consent or acquiescence of the government of El Salvador. See Aden v. Holder,

589 F.3d 1040, 1047 (2009).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                    17-70398